Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 10/1/2021 is being entered as the amendments overcome the claim objections set forth in the final rejection from 7/1/2021.
The claim objections set forth in the final rejection on 7/1/2021 are hereby withdrawn.
The claims remain rejected in the same manner as detailed in the final rejection mailed on 7/1/2021.

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claims 1, 11, and 14 that the combination of Molnar, Merrill, Bridges, and Karamcheti, specifically, Karamcheti, does not teach or suggest, “the memory device includes a combination of volatile and non-volatile memory devices corresponding to the storage address space.”  The examiner disagrees.
Karamcheti discloses in paragraphs 5-6 that the virtual addresses are mapped to main memory that is made up of both DRAM and NOR flash memory.  Furthermore, Karamcheti also states, “the data read from the symmetric and asymmetric memory components to the application is accessed without providing the application with an indication of whether the data is retrieved from the DRAM of the NOR flash,” in paragraph 6.  This is also detailed in paragraph 34.  Thus the DRAM and NOR flash are viewed together by the application as one memory space.  
Furthermore the applicant’s allegation that Karamcheti’s main memory of DRAM and NOR flash are separate address spaces because there are allegedly separate mappings for each of the DRAM and NOR flash is not taught actually taught in Karamcheti.  Paragraph 5 of Karamcheti explicitly states that “a memory table that manages first virtual addresses associated with first physical addresses in the DRAM and second virtual addresses associated with second physical addresses within the NOR flash.”  Thus there is one table that handles the mappings for both the DRAM and the NOR flash.  Thus by the applicant’s own assertion, since there is one mapping table, there is an address space that encompasses both the DRAM and NOR flash.  Additionally, figures 9a-c and paragraphs 98-99 and 102 provide further detail explaining how the page table is accessed.
Additionally,  an address space is not defined by the number of different mapping tables that are used, but an address space for a process is based on the space that that particular process has access to, see “Free On-Line Dictionary of Computing,” definition of address space.  Thus when Karamcheti discloses in paragraphs 5-6 and 34, that the applications accesses the main memory, that is made up of both the DRAM and NOR flash, without knowledge of whether the data is coming from the DRAM or the NOR flash specifically, that indicates to one of ordinary skill in the art that the main memory as a whole can be viewed as a single address space, thus reading on the claimed storage address space.
 The applicant also argues with respect to the independent claims that ***
Applicant also argues with respect to independent claims 1, 11, and 14, that the rejections using Molnar are not appropriate as allegedly (1) one of ordinary skill in the art would not consider a virtual address as a physical address and doing so is contrary to the present application’s specification, and (2) the present application claims the translation of a physical address of a memory device to a storage address of a storage space based on a mapping, while Molnar’s intermediate virtual address does not indicate a physical address space of a memory device.  The examiner disagrees for the following reasons.
Regarding (1), as defined by the “Free On-Line Dictionary Of Computing,” a physical address is, “[t]he address presented to a computer’s main memory in a virtual memory system…” while a virtual address is, “[a] memory location accessed by an application program in a system with virtual memory such that intervening hardware and/or software maps the virtual address to real (physical) memory…”  This knowledge is what one of ordinary skill in the art would utilize to establish what constitutes a physical address and what constitutes a virtual address.
The examiner submits that, as used in the specification of the present application, the term “physical address” is “physical” in merely as a name only, and does not show the actual functionality of an address that is required to be a physical address above.  A physical address is the address presented to the main memory, but the applicant’s “physical address” is never actually used to access any physical memory. The applicant’s “physical address” is created by translating a virtual address.  Then the physical address is transmitted to an MMU, which translates the “physical address” into yet another address, a storage address, that is then presented to the memory and used to access the physical memory, see figure 5 and paragraphs 8 and 39 of the present specification.  
is consistent with the specification of the present application.  The specification even states that the “physical address” is not used to access the memory, “[r]ather than a direct physical mapping to the common storage area via the generated physical address, the supervisory MMU performs a second address translation…” from both paragraphs 8 and 13.  Thus it is clear to one of ordinary skill in the art that the address used by the applicant’s as a “physical address” is by its functionality in the applicant’s invention just an intermediate virtual address and it is the applicant’s “storage address” that acts as a physical address since the storage address is what is sent to the memory device and used to access a specific memory location.
That functionality is identical to how Molnar’s “intermediate virtual address” and “physical address” functions (see paragraph 67 and Fig. 5A of Molnar).  One of ordinary skill in the art would readily appreciate that Molnar’s “intermediate virtual address” performs the identical function of Applicant’s “physical address” and thus they are the same addresses.  One of ordinary skill in the art would also readily appreciate that Molnar’s “physical address” performs the identical function of Applicant’s “storage address” and thus they are the same addresses.  Therefore, the examiner maintains that Molnar’s “intermediate virtual address” reads on the claimed “physical address” and that Molnar’s “physical address” reads on the claimed “storage address”.
Regarding (2), as established immediately above, Molnar’s intermediate virtual address (IVA) is the same as the claimed physical address.  Thus, when Molnar indicates in paragraphs 17 and 67, that the second address/intermediate virtual address corresponds to the second address space, this address space is the claimed physical address space for the same reasoning as why 
Applicant also argues with respect to independent claims 1, 11, and 14, that the process identifier in Bridges is not a permission directed to an address range and furthermore does not qualify as a permission.  The examiner disagrees for the following reasons.
While the applicant states in lines 26-27 on page 11 of the remarks filed on 10/1/2021, the term permission, “indicates a set of rules that facilitates permission to access a piece of resource,”  a permission is not required to merely be a set of rules.  Permission is defined by the “Free On-Line Dictionary Of Computing,” as, “[t]he ability to access (read, write, execute, traverse, etc.) a file or directory…”  Thus whatever it is that allows for that ability to access the resource, or in converse, in its absence the ability to access the resource is prevented qualifies as a permission to access the storage as claimed.
Bridges teaches of a thread/process identifier in paragraphs 14 and 16 that is used to identify the thread’s architectural results from operations and allow them to be applied to the correct thread’s architectural resources.  Thus, for example, keeping thread A from messing with thread B’s resources.  This is explained in figures 2-3 and paragraphs 16-21 of Bridges where the process identifier (PID) is used along with the effective address (EA), in address translation.  The PID and a portion of the EA map to the high order bits of the real address (RA), then the thread 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138